Exhibit FIRST ADDENDUM TO INTELLECTUAL PROPERTY ACCESS AGREEMENT This First Addendum to Intellectual Property Access Agreement (the "First Addendum") is made and entered into as of September 4, 2009 to be effective as of June 1, 2009, (the "Effective Date"), by and between Las Vegas Gaming, Inc.,(LVGI), a Nevada corporation, with a primary business address of 3980 Howard Hughes Parkway, Suite 450, Las Vegas, Nevada 89169, and IGT (IGT), a Nevada corporation with a primary business address of 9295 Prototype Drive, Reno, NV 89521 (each a "Party" and collectively the "Parties"). WITNESSETH WHEREAS, IGT and LVGI entered into that certain Intellectual Property Access Agreement, dated September 30, 2008 (the "Original Agreement" and, as amended herein, the "Agreement"): WHEREAS, IGT and LVGI desire to amend the Original Agreement as provided herein; and WHEREAS, IGT has agreed to extend the due date of its advance to LVGI pursuant to that certain IGT-LVGI Binding Term Sheet dated on or about February 13, 2009, which extension is evidenced by that certain Secured Promissory Note executed on the date hereof. and is also consideration of IGT under this First Addendum. NOW, THEREFORE, in consideration of the premises and the mutual promises and covenants contained herein, the Parties agree as follows: 1.
